Citation Nr: 0906702	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
ulcerative colitis, to include as secondary to a nervous 
disorder and/or service-connected residuals of a right 
inguinal hernia repair.

2.  Entitlement to service connection for a nervous disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Paul, Minnesota.

The Veteran was denied compensation benefits under 
38 U.S.C.A. § 1151 for residuals of ulcerative colitis 
aggravated by February 1988 and September 1990 bowel 
surgeries at the Minneapolis VA Medical Center (MC) by RO 
rating decision dated in September 6, 2005.  He was notified 
of this decision and his appellate rights, but did not submit 
a notice of disagreement.  Thus, this decision became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).  In February 2009, the Veteran's accredited 
representative submitted a Written Brief Presentation in 
which it was noted that "[t]he veteran also contends that 
his colostomy was the result of VA treatment."  

Generally, an unappealed rating decision is final under 38 
U.S.C.A. § 7105 (West 2002).  However, a veteran may request 
that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  As 
such, the Board REFERS the issue of whether new and material 
evidence has been submitted sufficient to reopen a previously 
disallowed claim of entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for residuals of ulcerative colitis 
aggravated by February 1988 and September 1990 bowel 
surgeries at the Minneapolis VAMC to the RO for development 
and consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veteran asserts that he is entitled to service connection 
for a nervous disorder, including PTSD, as such disorder is 
the result of traumatic events that occurred during his 
active duty service.  According to the Veteran, he 
experienced his first panic attacks during Marine Corps boot 
camp, and that such attacks have continued ever since.  See 
June 2005 VA Examination Report.  The Veteran also asserts 
that he underwent psychiatric evaluation in October 1962 
while at Camp Pendleton in San Diego, California; a general 
discharge was recommended, but the Veteran declined and 
returned to service.  See VA Form 9 received in March 2005.  

The Veteran's service treatment and personnel records are 
associated with the claims file; however, they do not contain 
any psychiatric treatment records or evidence of a 
recommendation for discharge based on psychiatric disability.  
With respect to the former, the Board observes that 
psychiatric records are not stored in a veteran's file.  
Rather, a separate request for these records must be 
submitted to the National Personnel Records Center (NPRC).  
It does not appear that any such request has been submitted.  
The Board therefore finds that a remand is necessary to make 
reasonable efforts to obtain these records in order to 
fulfill its duty to assist the Veteran.  38 C.F.R. 
§ 3.159(c)(3) (2008).  As for the Veteran's contention that 
he was offered a general discharge, the agency of original 
jurisdiction (AOJ) should request any outstanding personnel 
records which might contain information regarding a medical 
board, discharge recommendation, or disciplinary actions 
related to psychiatric problems.  Id. 

The Veteran was evaluated by a VA psychologist in June 2005.  
While the examining psychologist noted that the Veteran 
endorsed symptoms of PTSD, it was his opinion that the 
Veteran did not have PTSD.  Rather, based on an interview 
with the Veteran and a review of the claims file, it was 
determined that the Veteran's symptoms were best 
characterized as an "anxiety disorder, not otherwise 
specified, with features of obsessive-compulsive disorder, 
panic attacks, and PTSD."  The examiner also diagnosed the 
Veteran as having a personality disorder, not otherwise 
specified, with paranoid and dependent features.

At the June 2005 VA examination, the Veteran reported a 
number of incidents during service which he believed 
contributed to his mental health problems.  The first 
"incident" was the Veteran's alleged involvement in a 
number of search and rescue missions in Vietnam and Laos.  
See also Notice of Disagreement received October 18, 2004.  
The Veteran also reported that he participated in the 
recovery of drowned Chinese refugees attempting to enter a 
Hong Kong port that the Veteran's ship was guarding.  In 
1964, the Veteran's ship, the U.S.S. Kitty Hawk, was having 
difficulty with racially motivated riots; the Veteran and his 
fellow Marines were charged with controlling the riots.  In 
the course of these events, the Veteran and his friends were 
assaulted by a group of soldiers.  Finally, the Veteran told 
the June 2005 examiner that a fellow Marine committed suicide 
during service and that he was asked to identify the 
individual from a photograph of his dead body.  

It was the June 2005 VA examiner's opinion that the above 
events at least likely as not exacerbated the Veteran's 
anxiety during service.  In an effort to verify these events 
(and thereby substantiate the Veteran's claim), the AOJ sent 
the Veteran a letter on July 20, 2005, requesting that he 
provide additional details about the events so that 
corroborative evidence might be obtained.  The Veteran 
responded in August 2005, providing the last name of the 
Marine who committed suicide and the fact that the attack on 
him and his fellow Marines occurred on the day the Equal 
Rights Amendment (ERA) was passed.  

Unfortunately, this additional information was insufficient 
for the AOJ to make further inquires.  In this regard, the 
ERA was not adopted by Congress until 1972, eight years after 
the Veteran's separation from active duty service.  Thus, the 
Veteran did not provided an appropriate 60-day time frame in 
which the alleged riot and attack occurred.  And although the 
Veteran provided the last name of the Marine who committed 
suicide, a 60-day time frame was not provided.  VA requests 
for military information such as deck logs, Morning Reports, 
unit records, etc., must be limited to a 60-day window.  See 
VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, 
Chapter1, Section D.15.c.

The Board observes that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The VA 
gave the Veteran sufficient notice and opportunity to submit 
the appropriate information, and he failed to do so.  
Nevertheless, in light of the fact that the Board is already 
remanding this appeal for the reasons discussed above, it 
will afford the Veteran another opportunity to provide 
information sufficient for VA to verify those in-service 
events which were found by the June 2005 VA examiner to have 
exacerbated the Veteran's anxiety during service.  If any 
information is received which is sufficient to verify any of 
these events, the AOJ should take appropriate steps to 
request corroborative evidence.  

Turning to the Veteran's other claim on appeal, whether new 
and material evidence has been obtained to reopen a claim of 
entitlement to service connection for ulcerative colitis, to 
include as aggravated by a nervous disorder, including PTSD 
and/or service-connected residuals of a right inguinal hernia 
repair, the Board observes that he has claimed this disorder 
as secondary, in part, to a nervous disorder.  Thus, this 
claim is inextricably intertwined with his appeal for service 
connection for a nervous disorder, including PTSD.  The 
United States Court of Appeals for Veterans Claims has held 
that all issues "inextricably intertwined" with an issue 
certified for appeal are to be identified and developed prior 
to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Therefore, this claim must also be remanded to the 
AOJ in accordance with the holding in Harris. 

As a final note, the VA has a duty under the Veterans Claims 
Assistance Act (VCAA) to (1) notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) which information and evidence VA 
will obtain, (3) and which information and evidence the 
claimant is expected to provide, when it receives a 
substantially complete application for benefits.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (2008).  Moreover, 
the Court has held that more specific VCAA notice is required 
for requests to reopen previously disallowed claims.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, including the technical 
meanings of "new" and "material" and the unique character 
of evidence that must be presented in order to reopen a 
claimant's previously disallowed claim, as well as the 
evidence and information that is necessary to establish his 
or her entitlement to the underlying claim for the benefit 
sought

In the present case, the Veteran has not yet been provided in 
accordance with Kent as it pertains to the reasons for his 
previous denial.  Similarly, he has not been notified of the 
evidence or information necessary to substantiate his claim 
for service connection based on a theory of secondary service 
connection in either a VCAA letter or a (supplemental) 
statement of the case.  As such, the Board finds that this 
notice should be provided while this appeal is on remand; the 
Veteran should be provided an opportunity to submit 
additional evidence and argument.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice 
regarding what evidence and information is 
necessary to reopen his claim of service 
connection for ulcerative colitis, to 
include as aggravated by a nervous 
disorder, including PTSD, and/or service-
connected residuals of a right inguinal 
hernia repair.  See 38 C.F.R. § 3.156; 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Specifically, the Veteran should be 
informed that in order to reopen his 
previously disallowed claim, he must 
present new evidence which demonstrates 
that his ulcerative colitis manifested 
during service or is otherwise related to 
his active duty service.  Additionally, 
the AOJ should provide the Veteran with 
notice regarding what evidence and 
information is necessary to substantiate a 
claim based on a theory of secondary 
service connection.

2.  Contact the Veteran and request that 
he provide the following information: (1) 
a 60-day time frame for the body recovery 
incident, the name of the Hong Kong port, 
and the names/addresses of any persons who 
may have witnessed the Veteran's 
participation; (2) a 60-day time frame for 
the riot/physical attack in 1964, the 
name(s) of any individuals 
involved/injured, and details regarding 
any disciplinary action taken (including 
the name(s) of people disciplined); (3) a 
60-day time frame for the death/suicide of 
his fellow Marine and the 
location/ship/unit of this Marine; and (4) 
a 60-day time frame for any search and 
rescue mission(s) in which the Veteran 
participated as well as details regarding 
the mission(s) (i.e., location of downed 
aircraft, type of aircraft recovered, 
number of persons rescued, etc...).

3.  Obtain any clinical service treatment 
records, including any psychiatric 
records, pertaining to the Veteran for the 
medical facility at Camp Pendleton in San 
Diego, California, for the month of 
October 1962.  It should be noted that 
these records are likely filed under the 
name of the facility, and not the Veteran.  
A response, negative or positive, should 
be associated with the claims file, and 
requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  If these 
records are not obtained, the AOJ should 
inform the Veteran of the unavailability 
of these records, as well as the steps 
taken by the AOJ to obtain them.  Notify 
the Veteran that he should submit any such 
records in his possession.

4.  Obtain the Veteran's extended service 
personnel records, including any medical 
board(s), discharge recommendation, or 
disciplinary actions related to 
psychiatric problems.  All requests for 
these records should be documented in the 
claims file.  Any responses, positive or 
negative should also be documented, and 
requests must continue until the AOJ 
determines that these records do not exist 
or that further attempts to obtain them 
would be futile.  If the Veteran's 
extended service personnel records cannot 
be obtained, then inform the Veteran of 
the unavailability of these records, as 
well as the steps taken by the AOJ to 
obtain them.  Notify the Veteran that he 
should submit any such records in his 
possession.

5.  If any information is received from 
the Veteran which is sufficient to verify 
any of the events described in the June 
2005 VA examination report, the AOJ should 
take appropriate steps to request 
corroborative evidence from the 
appropriate source(s).

6.  Provide the Veteran with the citation 
and content of the 38 C.F.R. § 3.310 (the 
versions in effect prior to and as of 
October 10, 2006) in a supplemental 
statement of the case. 

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




